t c memo united_states tax_court mercedes arcia petitioner v commissioner of internal revenue respondent elio arcia petitioner v commissioner of internal revenue respondent docket nos filed date william r tunkey for petitioner in docket no philip t weinstein for petitioner in docket no reginald r corlew for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax an dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy- related penalty all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure these cases were consolidated for trial briefing and opinion the issues for decision are whether petitioners had dollar_figure of unreported income in and if so then a whether petitioner mercedes arcia mrs arcia qualifies as an innocent spouse pursuant to sec_6013 b whether petitioners are liable for the sec_6651 addition_to_tax for and c whether petitioners are liable for the sec_6662 accuracy-related_penalty for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference elio and mercedes arcia husband and wife resided in miami florida at the time they filed their respective petitions in these cases eduardo macias and his friends eduardo macias born in cuba but living in the united_states at all relevant times served time in a u s prison between and for smuggling marijuana thereafter he served months for a parole violation during the year in issue mr macias became an informant for the narcotics division of the miami police department prior to his imprisonment mr macias left a large quantity of money buried in plastic pipes in his backyard he dug up the money in following his release from prison in date mr macias wanted to hide this money from his ex-wife accordingly he asked a friend wilberto m morera a self-employed construction and repair worker to hold dollar_figure for safekeeping mr morera agreed to hide mr macias' money for approximately months mr morera kept the money in his attic sometime in date mr macias retrieved his money and gave mr morera dollar_figure out of the dollar_figure as a gift_for hiding the money on date mr macias visited another friend pedro chavez mr chavez born in chile was a u s permanent resident he originally worked in the restaurant business as executive chef for the hard rock cafe international and subsequently worked as a consultant in chile developing software for the food-service industry mr macias asked mr chavez to hide dollar_figure for him mr chavez agreed to this request because he believed he owed mr macias a favor mr macias delivered the money and mr chavez the record is silent as to what happened to the dollar_figure difference between the amount remaining dollar_figure in july and the amount given to mr chavez dollar_figure in august made an entry in his diary indicating the receipt of the money and the exact denominations dollar_figure in dollar_figure bills dollar_figure in dollar_figure bills and dollar_figure in dollar_figure bills mr chavez kept the money in a closet in his apartment a week later mr chavez informed mr macias that he was nervous about hiding the money and asked mr macias to retrieve it when mr macias retrieved the money mr chavez suggested that mr macias hide the money with a mutual friend elio arcia petitioner taking mr chavez's advice mr macias went to visit petitioner a childhood friend from cuba petitioner agreed to hold mr macias' dollar_figure for safekeeping concealing the money in a cooler in the garage of petitioners' home pincite s w 20th road miami florida this money was commingled with petitioner's money petitioner did not inform anyone about his hiding mr macias' money the date search and seizure on date city of miami police officers conducted a search and seizure at petitioners' residence this search was later determined to have been illegal see infra during the search the police officers found dollar_figure concealed in a cooler in petitioners' garage the money was bound by rubber bands in stacks of mixed denominations in addition to this money the officers again the record is silent as to why mr macias' funds dwindled found dollar_figure in a bedroom dollar_figure on petitioner and dollar_figure in a beige box in a bedroom in total the officers found and seized dollar_figure in cash at petitioners' residence the police officers also seized a nissan 240sx automobile a smith wesson 38-caliber 5-shot barrel gun a kurz caliber semiautomatic gun a north america arms 22-caliber long 5-shot barrel gun a north america arms 22-caliber long barrel gun an iver johnson 30-caliber semiautomatic rifle two scales and a glory money counter during the search petitioner told one of the officers conducting the search detective julio morejon that a portion of the money in the cooler belonged to a friend petitioner did not disclose the friend's name mrs arcia first learned about the money in the cooler on date during the search and seizure city forfeiture action on date the city of miami commenced a forfeiture action against all the currency and other personal_property and assets seized from petitioners' home in the circuit_court of the eleventh judicial circuit in and for dade county florida the circuit_court the city named petitioners and their son elio arcia jr as claimants on date the circuit_court filed a rule to show cause on date petitioners filed an answer to rule to show cause agreeing that they were the claimants to the property seized on date including the dollar_figure seized from petitioners' residence in making this claim petitioner intended to retrieve not only his own money but that of mr macias on date the circuit_court granted petitioners' evidentiary motion to suppress those items seized from their home on the grounds that the search was illegal on date petitioners filed a motion to dismiss claim of forfeiture and to remit claimants' property forthwith claiming that the city of miami did not timely file its complaint on the same day petitioners filed a motion for preservation of assets requesting that the city of miami place the dollar_figure in an interest-bearing certificate of deposit held in trust for the benefit of the prevailing_party on date the city of miami police department and petitioner3 entered a settlement agreement and joint stipulation the agreement in the agreement petitioner agreed to forfeit to the city of miami dollar_figure of the seized currency as well as the weapons scales and money counters and the city of miami agreed to transfer to petitioner dollar_figure of the seized currency as well as the nissan 240sx the city of miami further agreed to forgo legal proceedings for forfeiture of petitioners' home on it is unclear from the record why mrs arcia was not a signatory to the agreement date the circuit_court filed an agreed order of dismissal federal forfeiture action on date the united_states filed a verified complaint for forfeiture in rem in the u s district_court for the southern district of florida the u s district_court for the forfeiture of petitioners' miami s w 20th road property the complaint alleged that the real_property constituted proceeds traceable to the exchange of controlled substances in violation of controlled substances act publaw_91_513 84_stat_1242 u s c secs on date petitioners filed a notice of claim claiming an interest in the seized real_property and an answer to complaint for forfeiture in rem and demand for jury trial on date petitioners and the united_states signed a stipulation of dismissal and settlement agreement petitioners agreed therein that they will forever release and hold harmless the federal government from any and all claims of any kind arising from the government's seizure detention and maintenance of the defendant 's property on date the u s district_court filed a final order of dismissal mr macias' affidavit and subsequent death on date mr macias signed a notarized affidavit stating that in date he entrusted petitioner with dollar_figure for safekeeping on date mr macias met with internal revenue_agent stephen swafford in order to confirm the statements made by mr macias in his affidavit during the interview mr macias stated that he had earned the money while working as a fisherman in the bahamas during the 1970's he further stated that he originally buried the money in his backyard but subsequently entrusted the money to messrs mendez chavez and petitioner for safekeeping after the money was seized on date mr macias was afraid to make a legal claim for its return because he was on parole and was concerned that if he were to claim the money the money might be deemed to have come from an illegal source at the time of mr macias' meeting with agent swafford mr macias made his living knocking coconuts off trees and selling them on a miami street corner on date mr macias committed suicide in his suicide note mr macias stated he was grateful to petitioner petitioners' federal_income_tax return petitioners filed their federal_income_tax return on date they did not file for an automatic_extension on their return petitioners reported other income line of dollar_figure which included dollar_figure as the taxpayer's portion of certain funds which were seized petitioners claimed a constitutional privilege_against self-incrimination as to the source of this income in a statement attached to their return abatement letters the internal_revenue_service irs assessed taxes interest and late payment additions with regard to petitioners' tax_year in a date transmission of payment and request for abatement of penalties petitioners requested abatement of the dollar_figure in late filing addition on date the irs notified petitioners that it had abated the late filing addition notice_of_deficiency in the notice_of_deficiency respondent determined that petitioners realized dollar_figure of income rather than dollar_figure as reported on their return accordingly respondent increased petitioners' taxable_income by dollar_figure respondent also determined that petitioners were liable for a sec_6651 addition_to_tax and a sec_6662 accuracy-related_penalty for opinion the primary issue is factual whether petitioners had dollar_figure of unreported income in arising from currency found in a cooler in petitioners' garage during the date search and seizure petitioners claim that dollar_figure of the dollar_figure found in the cooler was not their money and therefore is not includable in their income respondent on the other hand contends that ownership of the funds is irrelevant rather the issue concerns dominion and control respondent posits that because petitioners had dominion and control_over all of the forfeited funds which were originally earned through an apparent illegal activity the proceeds represent taxable_income to petitioners the mere receipt and possession of money does not by itself constitute gross_income see eg liddy v commissioner tcmemo_1985_107 affd 808_f2d_312 4th cir gross_income as used in sec_61 means the accrual of some gain profit or benefit to the taxpayer in this regard the supreme court explained that a gain constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it ' 366_us_213 quoting 343_us_130 in determining what constitutes gross_income mere dominion and control_over money and property as may be exercised by a debtor or trustee is not necessarily decisive rather all relevant facts and circumstances must be considered liddy v commissioner supra a taxpayer has dominion and control_over cash when he or she has the freedom to use it at will even though that freedom may be assailable by persons with better title rutkin v united_states supra for instance the use of money for personal purposes is an indication of dominion and control woods v commissioner tcmemo_1989_611 affd per curiam without published opinion 929_f2d_702 6th cir furthermore amounts received as to which a taxpayer is acting as an agent or conduit are not required to be reported as income 73_tc_215 see also liddy v commissioner supra as we stated in 56_tc_530 affd 492_f2d_286 7th cir we accept as sound law the rule that a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit petitioners have the burden_of_proof on this issue rule a 290_us_111 and resolution of the issue depends upon our believing petitioner's explanation that he was acting as an agent for mr macias--in essence holding mr macias' money for safekeeping--and that no portion thereof was used for petitioners' personal benefit accordingly we must distill truth from falsehood see 58_tc_560 although the facts herein may seem improbable we believe them to be true as acknowledged by respondent this case hinges on the credibility of the witnesses we found messrs morera chavez and petitioner to be credible witnesses we especially found mr chavez to be trustworthy along with the notations in his diary mr macias' affidavit and agent swaffort's testimony confirm the amazing story that unfolded at trial we believe that dollar_figure of the total dollar_figure found in petitioner's cooler indeed belonged to mr macias by storing the money with petitioner mr macias followed a pattern first he stored the money with mr morera then with mr chavez and finally with petitioner consequently petitioner acted as a conduit or agent for mr macias we agree with respondent that a taxpayer's forfeiture of seized currency does not prevent it from being included in his gross_income see eg 91_tc_826 however we disagree with respondent's contention that in this case substantive evidence exists proving that the dollar_figure seized and forfeited was linked to petitioner's drug-related activities during cross-examination petitioner asserted his fifth_amendment rights and refused to answer questions posed to him by respondent's counsel concerning petitioner's possible involvement in selling drugs although we are mindful that an individual's failure to answer questions may give rise to an inference that if he had answered the answers would have harmed him 425_us_308 we do not believe this inference directly links the dollar_figure at issue to an illegal activity involving petitioner additionally we disagree with respondent's argument that because petitioner was a claimant in the state and federal actions the dollar_figure at issue must have belonged to him a claimant need not own the property in order to have standing to contest its forfeiture a lesser property interest such as a possessory interest is sufficient for standing 816_f2d_1538 11th cir considering all the facts and circumstances herein we conclude that petitioners are not required to include in gross_income the dollar_figure of forfeited funds thus we hold that petitioners are not liable for the deficiency based upon our holding above that petitioners are not liable for the deficiency we need not decide whether mrs arcia was an innocent spouse in that year moreover as a result of our holding that petitioners are not liable for the deficiency no part of the sec_6651 addition_to_tax is attributable to the deficiency and consequently we have no jurisdiction over this addition see sec_6665 meyer v commissioner 97_tc_555 finally based upon our holding that no understatement exists we need not address whether petitioners are liable for the sec_6662 penalty to reflect the foregoing decisions will be entered for petitioners
